Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 10/3/2022, have been fully considered and reviewed by the examiner.  The examiner noted the amendment to claim 1 and the addition of new claims 29-30.  Claims 1-9, 21-24, 26-30 are pending.
Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 21-24, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9738977 by Karim et al. taken collectively with KR-20130071887-A, hereafter KR 887.
Claim 1:  Karim discloses a method for forming a film, the method comprising: generating a plasma in a processing volume of a processing chamber to form the film on a substrate (see e.g. Figure 1, column 5, lines 40-45, column 8, lines 37-60);  
introducing, via an inlet port from a first side of the processing chamber, a barrier gas into the processing volume of the processing chamber to generate a gas curtain along one or more edges of the substrate during a period overlapping with generating a plasma in the processing volume (see column 8, lines 37-60, column 9, Figure 3);  and purging (See 103, Figure 14, Figure 3 and accompanying text), via an exhaust port of the processing chamber, the plasma and the barrier gas (see Figure 14 and accompanying text, column 11, lines 25-35, column 9, lines).  Karim discloses the barrier gas and plasma are purged via exhaust port on the first side of the chamber (Figure 14 and accompanying text).
See Figure 3 in combination with Figure 14.  Karim discloses a shield to control the flow of the barrier gas (column 11, lines 25-50).  Karim discloses the shield circumscribes the substrate support (see slots apertures, column 11, lines 25-50, see also Figure 3 and accompanying text, where the shield that directs flow, i.e. wall, is around the chamber).
Karim discloses that the curtain gas may be released into the chamber, including around the pedestal (column 11, lines 25-50, Figure 14).  Karim fails do disclose the claimed barrier flow from the inlet port as claimed into a first annular region with a inner diameters less than the outer diameter of the pedestal and a second annular region with an inner diameter larger than the outer most diameter of the pedestal such that the entirety of the barrier gas provided to the first annular region flows into the second annular region.  However, KR 887 also discloses processing a substrate using vapor deposition process including plama (see translation page 2) and discloses suppling a barrier gas around the pedestal (Figure 1 and accompanying text), including from an inlet port in the first direction into what can reasonably be considered a first annular region of the shield coupled to the entire processing chamber, having an inner diameter smaller then the outer diameter of the pedestal and then to a second annular region with an outer diameter greater than the outermost diameter of the pedestal such that the entirety of the gas supplied to the first annular region flows into the second annular region, and then the barrier gas flows in a second direction, opposite the first direction and between the shield and the side wall of the process chamber (see Figure 1 and accompanying text).  Here, the arrangement of the “shield” of KR 887 reads on the broadly drafted claim requirements, per the below annotated figure.
 
    PNG
    media_image1.png
    206
    506
    media_image1.png
    Greyscale

Therefore, taking the references collectively it would have been obvious to one of ordinary skill in the art to have supplied the barrier gas of Karim using the structure as suggested by KR 887 to supply the gas around the pedestal as suggested by Karim with a reasonable expectation of predictable results and/or to reap the benefits of preventing gas phase deposition on the backside of the pedestal as suggested by KR 887.
Additionally, Karim discloses that the curtain gas may be released into the chamber, including around the pedestal or around the showerhead (column 11, lines 25-50).  Karim discloses using a shield that circumscribes the showerhead (figure 6) such that the curtain gas in provided in a first annular region circumscribing the showerhead and connected to the processing chamber and then into a second annular region of the shield having an inner diameter larger than the showerhead (Figure 6 and accompanying text).  Therefore, taking the references collectively, using such an arrangement for the pedestal would have been obvious to one of ordinary skill in the art because Karim specifically discloses that the curtain gas can be supplied around the pedestal or showerhead and thus using the known technique for supplying the carrier gas to the showerhead in the pedestal would have been obvious as predictable and KR 887 discloses using a similar arrangement on the backside of the pedestal.  Such a mechanism to supply curtain gas around the pedestal would encompass an first direction in an annular region of the shield circumscribing the pedestal, the shield coupled to the first side of the chamber, and then into a second annular region of the shield larger than the pedestal.  Such diameter and locations are specifically taught with respect to the showerhead and one would expect such an arrangement to successfully and predictable supply the curtain gas around the pedestal because Karim specifically discloses around the pedestal or around the showerhead are known alternatives.
Finally, the examiner notes that while KR 887 discloses the annular regions as claimed and the shield that reads on the broadly drafted claims, at the very least, the shield design and shape would have been well within the skill of one of ordinary skill in the art at the time of the invention to predictable and successfully supply inert gas around the pedestal.  It would have been an obvious matter of design choice to provide a shield with a first annular dimension and second annular dimension as claimed, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. 
	Claim 2:  The processing gas is flowed through a gas distributor prior to plasma generation, which would include ions (See Figure 14 in combination with Figure 1 and 3)
 	Claim 3:  Karim discloses the substrate is disposed on a substrate support of the processing chamber, and wherein the substrate is positioned between the gas distributor and the first side (see Figure 14). 
 	Claim 4:  Karim discloses the flow rate of the barrier gas is based on at least one of a flow rate of the processing gas, a type of the barrier gas, and a type of the processing gas (see column 17, lines 5-10, column 16, lines 4-65).  The scope of the term “based on” is not defined and therefore the prior art discloses adjusting the flow rate and type of barrier gas and therefore these would be based on each other.    Additionally, Karim discloses the adjustment of the curtain gas to provide any number of benefits and therefore taking the references collectively it would have been obvious to base the flow rate and type of curtain gas to provide the optimum and desired deposition of materials.
	Claim 5:  Karim discloses barrier gas of nitrogen, argon (inert gas) or oxygen (column 18, lines 35-42).
	Claim 7:  Karim discloses generating a gas curtain along the edges of the substrate and discloses increasing the uniformity of the film, fails to disclose increasing uniformity of plasma.  However, the process steps and structure of the claims are taught by the prior art and therefore the results, that is the increase plasma density uniformity would have necessarily followed (i.e. reducing the space by adding gases would also increase density relative to the chamber without the barrier gas).
	Claim 8:  Karim discloses increasing the uniformity of the film (column 17, lines 10-15).
 	Claim 21:  Karim discloses a shield to control the flow of the barrier gas (column 11, lines 25-50).
	Claim 22:  Karim discloses the shield circumscribes the substrate support (see slots apertures, column 11, lines 25-50, see also Figure 3 and accompanying text, where the shield that directs flow, i.e. wall, is around the chamber).  Karim discloses various embodiments include the curtain gas from holes in the susceptor or showerhead or alternatively via walls or other arrangements (i.e. shields) and therefore using a curtain gas that circumscribes the susceptor and uses a structure, i.e. shield that meets the broadly drafted claim, to direct gases would have been obvious as predictable.
Claim 23: Karim discloses different gases which would have different properties, i.e. electronegativity.
Claim 24:  Karim discloses flow rates of barrier gases less than that of the processing gases (Column 7, lines 55 to Column 8, line 7). Karim discloses flow rates that meet the claim requirements as discussed above and therefore determination of the appropriate flow rate would have been obvious as predictable.
Claim 26:   Karim discloses generating a gas curtain along the edges of the substrate and discloses increasing the uniformity of the film, however fails to disclose slows dispersion.  However, the process steps and structure of the claims are taught by the prior art and therefore the results, that is the slowing the dispersion of plasma would have necessarily followed (i.e. reducing the space by adding gases would also slow dispersion relative to the chamber without the barrier gas).
Claim 27:  Karim discloses the flow rate of the barrier gas is based on at least one of a flow rate of the processing gas, a type of the barrier gas, and a type of the processing gas and adjusting the flow rate to adjust the uniformity of the film (see column 17, lines 5-20, column 16, lines 4-65) and such would be adjusted based on the measurement of plasma properties, including plasma density (column 22, lines 8-25).  The scope of the term “based on” is not defined and therefore the prior art discloses adjusting the flow rate and type of barrier gas and therefore these would be based on each other.
Claim 28, the exhaust in the bottom of the chamber results in a first upwardly direction and second downward direction, i.e. second direction opposite the first direction (See Figure 14 in combination with Figure 3).
Claim 29:  KR 887 discloses the shield prevents the barrier gas from flowing from the first annular region directly to an exterior of the shield between the shield and the sidewall fo the processing chamber (see Figure 1 above).
Claim 30:  KR 887 discloses the barrier gas consisting of flow from the inlet port to the second annular region and then over the distal end of the shield and towards the exhaust port in a second direction, opposite the first between the sidewall and the shield (see Figure 1).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/             Primary Examiner, Art Unit 1718